DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on November 21 2021 is acknowledged.  The traversal is on the ground(s) that the instantly claimed invention utilizes specific material.  No additional stabilizer is needed or used.  The method of production does not use an organic solvent or high energy techniques.  It is argued that the technical effect is new and unexpected.  The present invention uses two surfactants in their synergistic capacity to stabilize the dispersion.  Shown is a table of the instantly claimed composition compared to both Madureira et al. and Garg et al.    This is not found persuasive because applicants are arguing features which are not claimed nor taught in the instant specification.  There are no comparisons in the instant specification which show an unexpected or unobvious effect with the claimed composition.  Synergy of the surfactants is not taught.  The instant claim language of “containing” allows for other non-claimed ingredients to be present.  The fact that the prior art is made by a different manner does not negate the lack of unity shown.  It appears Applicant is of the position that a single reference must teach all of the claimed invention, but that is not the requirement.  The prior art still teaches solid lipid nanoparticles with the claimed components in an overlapping diameter.  Finally, the claims lack unity for the reasons set forth below.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1 and 4-9 are pending in the application. Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed November 21 2021. Accordingly, claims 1 and 4-8 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement filed May 4 2021, specifically FOR 15, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but 
The information disclosure statement filed May 4 2021, FOR 5-6, 9, 11, 14 and 16-17 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Copies of these references were not provided.  
The information disclosure statement filed May 4 2021, specifically NPL 9 fails to comply with 37 CFR 1.98(b), which requires that each item of information in an IDS be identified properly. Each publication must have the date of publication supplied. NPL 9 fails to provide a publication date. 

Specification
The disclosure is objected to because of the following informalities: the numerical numbers include a comma instead of decimal point.  Correction of all numbers is required.  The numbers can be found on at least page 3 and the tables of the examples.  
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  the numbers in the concentrations should include a decimal point “.” not a comma.  For example, 0,01 .    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high content” in claims 1 and 4 is a relative term which renders the claim indefinite. The term “high content” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification and claim 4 provides examples of liquid lipids with high content of tocotrienol, neither the claims nor the specification indicate how much tocotrienol is required to be considered an oil with a high content of tocotrienol.  Shahidi et al. (International Journal of Molecular Sciences, cited on PTO Form 1449) shows in table 1 the content of tocopherols and tocotrienols in some common edible oils.  Palm oil contains four different tocotrienols with up to 70.82 mg of tocotrienols per 100 g of oil.  .  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation natural or synthetic oil, and the claim also recites such as red palm oil, rice bran oil… which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 5-8 are included in the rejection as they depend on a rejected base claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (USPGPUB No. 20140079785) in view of Kheradmandnia et al. (Nanomedicine: Nanotechnology, Biology and Medicine, 2010), Shahidi et al. (International Journal of Molecular Sciences, 2016), Tang et al. (CN103784421A) and Garg et al. (International Journal of Pharmaceutics, 2017, cited on PTO form 1449).
Applicant Claims
	The instant application claims a solid lipid nanoparticle for intracellular release of active substances containing a lipid, a surface acting agent, water and an active compound, characterized by that, the solid lipid nanoparticle is with spherical shape with a diameter of 15 - 100 nm, the lipid is carnauba wax natural or its synthetic origin and liquid lipid with a high content of tocotrienol mixed in a ratio of 5:1 or higher, as the surface acting agent is are used d-a-Tocopheryl polyethylene glycol 1000 succinate and polysorbate, the active substance is incorporated in the nanoparticles and the components of the solid lipid nanoparticles are in the following quantitative ratios in w/w 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Jensen et al. is directed to a composition comprising lipid nanoparticles and a corticosteroid or vitamin D derivative.  Claimed is a corticosteroid incorporated as a solid solution or dispersion in lipid nanoparticles, said lipid nanoparticles being solid at ambient temperature and comprising about 60 to 92% by weight of a first lipid with a melting point above body temperature and further comprising 2 to 25% by weight of a pharmaceutically acceptable surfactant (claim 1).  First lipids include beeswax (claim 3).  The surfactant include polysorbates (claim 4).  The lipid nanoparticles include a  second lipid which is an oil at ambient temperature.  These include sunflower oil, safflower oil, palm kernel oil, coconut oil, wheat germ oil, etc. (claims 5-6).  The lipid nanoparticles comprise about 1 to 40% of the second lipid (paragraph 0043).   The lipid nanoparticles have a mean/average particle size/diameter in the range of about 10 to 800 nm (claim 10).  Examples include drug, lipid, surfactant and water up to 1 g.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Jensen et al. teaches a first lipid which has a melting point above body temperature and such waxes include beeswax, Jensen et al. does not expressly teach carnauba wax.  However, this deficiency is cured by Kheradmandnia et al.
	Kheradmandnia et al. is directed to the preparation and characterization of ketoprofen-loaded solid lipid nanoparticles made from beeswax and carnauba wax.  It is 
	While Jensen et al. teaches the liquid lipid can include palm kernel oil or wheat germ oil, Jensen et al. does not exemplify their inclusion.  However, this deficiency is cured by Shahidi et al.
	Shahidi et al. is directed to tocopherols and tocotrienols in common and emerging dietary sources.  Table 1 shows the contents of tocopherols and tocotrienols in common edible oils.  These oils include palm and wheat germ.  It is taught that according to the literature, in fats and oils, gamma tocotrienol is generally more effective than alpha-tocotrienol, while tocotrienols generally exhibit higher protection towards oxidation than their corresponding tocopherols (page 8).  The potential health benefits of tocols include prevention of certain types of cancer, heart disease and other chronic ailments (section 6.1 and table 3).  

	Tang et al. (wherein the machine translation is utilized) is directed to curcumin and piperidone carried solid lipid nanoparticles and preparations thereof.  As claimed the solid lipid nanoparticles include 10 to 70% solid lipid, 5-30% liquid oil phase, 10-60% emulsifier with the balance of water (claim 1).  Solid lipid materials include wax (claim 2).  Emulsifiers include polyethylene glycol 1000 vitamin E succinate (TPGS) as well as polysorbates which are preferably Tween-80, Tween-60, Tween-40 or Tween-20 (claim 6).  A combination of TPGS and Brij78 (another surfactant) is also claimed (claim 7).  It is taught that the amount and proportion of the emulsifier are important factors in determining the performance of the solid lipid nanoparticles.  The emulsifier can make the system more stable.  The particle size of the nanoparticles decreases with an increase of the amount of emulsifier.  The solid lipid nanoparticles have a particle size of less than 200 nm, a uniform particle size and a relatively stable particle size (page 13 of attached document).  Figure 1 shows a spherical shape.
	Garg et al. is directed to solid lipid nanoparticles.  Excipients such as TPGS (D-alpha tocopheryl polyethylene glycol 1000 succinate) are widely used to stabilize solid nanoparticulates drug delivery system.  TPGS is an amphiphilic and quite stable under normal conditions without hydrolysis.  Co-administration of TPGS has been shown to enhance the solubility, inhibit P-glycoprotein mediated efflux and increase oral bioavailability of several anti-cancer drugs (page 4).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jensen et al., Kheradmandnia et al., Shahidi et al., Tang et al. and Garg et al. and utilize carnauba wax as the solid lipid or one of the solid lipids in the formation of the solid lipid nanoparticles of Jensen et al. One skilled in the art would have been motivated to include carnauba wax as it slows down the release of the drug from the particles.  Thus, one skilled in the art based on the teachings of Kheradmandnia et al. would recognize the release rate can be manipulated by the inclusion of carnauba wax.  Since both Jensen et al. and Kheradmandnia et al. are directed to formation of solid lipid nanoparticles there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jensen et al., Kheradmandnia et al., Shahidi et al., Tang et al. and Garg et al. and utilize palm kernel oil or wheat germ oil as the liquid lipid in the invention of Jensen et al. One skilled in the art would have been motivated to utilize either of these oils as they are specifically taught oils by Jensen et al.  Since these oils contain both tocopherols and tocotrienols as taught by Shahidi et al. and these chemicals protect against oxidation and have potential health benefits, this provides additional motivation to choose these specific liquid oils.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jensen et al., Kheradmandnia et al., Shahidi et al., Tang et al. and Garg et al. and utilize a 
Regarding the claimed concentration of carnauba wax and liquid lipid and respective ratio as well as concentrations of surfactants, firstly Jensen et al. teaches concentrations which overlap the claimed concentrations and the respective ratio.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  Secondly, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.  
Regarding the claimed diameter, Jensen et al., Kheradmandnia et al., and Tang et al.  teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

	Regarding claim 8, Jensen et al., Shahidi et al., Tang et al. all teach the inclusion of various active substances to be delivered.  It would have been obvious to one of ordinary skill in the art to include any active for delivery.  Since the release of the drug can be controlled as taught by Kheradmandnia et al., one skilled in the art would recognize that the controlled release of the drug can be achieved.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17274197 (USPGPUB No. 20210353553). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  


Copending ‘197 claims a mucoadhesive dispersion comprising solid lipid nanoparticles.  The solid lipid nanoparticles have the same diameter as claimed.  They contain a wax in 20 to 99 parts, TPGS in 0.01 to 20 parts, red palm oil with tocotrienols up to 20 parts and an active.  The wax as claimed is carnauba wax.  The nanoparticles further comprises a polysorbate in a concentration from 0.01 to 10 parts wherein a specific polysorbate claimed is polysorbate 40.  
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both claim solid lipid nanoparticles with the same diameter and the same material.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616